Citation Nr: 1116308	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-07 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for coronary artery disease (heart disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to January 1979, from May 2002 to May 2003 and from January 2004 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) located in Decatur, Georgia.

In January 2011, the Veteran testified in a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service- connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, a notice compliant letter addressing the requirements in Dingess was not sent to the Veteran. Upon remand, a letter should be sent to the Veteran in compliance with Dingess.

38 C.F.R. § 3.159(c) requires that VA make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.

With regard to records held by a Federal department or agency, VA must make reasonable efforts to obtain relevant records (including VA outpatient treatment reports) that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain.  These efforts shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b).  This duty applies to claims for service connection and for requests to reopen previously denied claims for service connection.  Id.

During the personal hearing before the undersigned, the Veteran indicated that there were outstanding treatment records at the VA Medical Center (VAMC) in New York City from 1996 to the present.  Hearing transcript at 7.  The record reflects that a request for those records was made in February 2011.  If the records were unavailable, a notice of such in writing was also requested.  

While the record reflects that the Veteran's Brooklyn VAMC treatment records from October 1996 through March 2000 are associated with the claims file, there are no VA treatment reports from April 2000 to the present from either the Brooklyn VAMC or New York City VAMC locations.  Indeed, there is no indication that a search of such records was conducted as there is no response, in writing, of the unavailability of the Brooklyn VAMC and New York City VAMC treatment records from April 2000 to the present.

As the Veteran's outpatient treatment records from the Brooklyn VAMC and New York City VAMC may contain evidence pertinent to his claim for service connection for a heart disability, VA should make efforts to obtain those records.  If the records do not exist, documentation of VA's efforts to obtain the records and a negative reply should be associated with the claims file.

The Veteran was afforded a fee-based examination in January 2006.  At that time, he was diagnosed with ischemic cardiomyopathy, status post myocardial infarction and status post pacemaker implantation, and peripheral vascular disease.  Significantly, however, the examiner did not opine as to the etiology of the Veteran's heart disabilities, to include whether the diagnosed heart disabilities were caused or aggravated by active service.

Indeed, during the January 2011 personal hearing, the Veteran's representative asserted that the Veteran's heart disability was aggravated by service.  Hearing transcript at 3.

The Board notes that once VA undertakes the effort to provide an examination in a service connection claim, as it did in this case, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, a medical examiner must support his or her conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Therefore, because the January 2006 fee-based examiner did not provide an opinion as to the etiology of the Veteran's heart disability, including whether the heart disability was caused or aggravated by active service, the Board finds that a remand is necessary in order to obtain an adequate medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and asked him to specifically note the exact day (month, day, year for both) he had his two heart attacks and if he was on active duty or active duty for training on these days.  If the heart attack(s) is alleged to have occurred on active duty for training, this fact should be confirmed by the RO, if possible. 

2. Send the Veteran fully compliant notice as addressed in Dingess.  Specifically, inform the Veteran as to how VA assigns disability ratings and effective dates.

3. Obtain all treatment records from the Brooklyn VAMC and New York City VAMC pertaining to the Veteran's heart disability (if any), and associate the records with the claims file.  Particularly, treatment records of the Veteran's heart disability from 1996 to the present should be requested from each VAMC.  If no records are available, a negative response should be obtained and associated with the claims file.

4. Schedule the Veteran for a VA examination of his heart.  The claims file and a copy of this REMAND must be provided to the examiner in conjunction with the examination, the examiner must review the claims file and annotate the report as to whether he or she reviewed the claims file.

The examiner should provide a diagnosis for any heart disability found on examination and state the medical basis and underlying pathology for any disability found.

If the Veteran does not have a diagnosed heart disability, the examiner should so state.

The nature and extent of each of the heart disabilities, if any, should be evaluated.

With respect to any heart disability, the examiner is asked to render medical opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability (if they currently exist) is caused or aggravated by service from October 1972 to January 1979, from May 2002 to May 2003 and from January 2004 to December 2004, or was manifest within one year of discharge therefrom.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must provide a detailed rationale, with specific references to the record, for all opinions expressed and if an opinion cannot be expressed without resorting to speculation, discuss why such is the case.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

5. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


